Manulife Financial Corporation Earnings to Fixed Charges Ratios For John Hancock Life Insurance Company SignatureNotesSM Guaranteed by Manulife Financial Corporation As at June 30, 2008 This updated calculation of the earnings to fixed charges ratios is furnished as an exhibit to the audited comparative consolidated financial statements of Manulife Financial Corporation for the quarter ended June 30, 2008, in accordance with the requirements of the United States Securities and Exchange Commission (“SEC”) relating to the Registration Statement (Form F-3 No. 333-124223) dated June 27, 2005 filed with the SEC in conjunction with the SignatureNotesSMProgram established by John Hancock Life Insurance Company and guaranteed by Manulife Financial Corporation. CHANGES IN ACCOUNTING POLICY In June 2003, the Canadian Institute of Chartered Accountants (“CICA”) issued Accounting Guideline 15, “Consolidation of Variable Interest Entities” (“AcG 15”), which was effective for Manulife Financial Corporation (“MFC”) and its subsidiaries on January 1, 2005. AcG 15 sets out the application of consolidation principles to variable interest entities (“VIEs”) that are subject to consolidation on the basis of beneficial financial interest as opposed to ownership of voting interest. MFC determined that Manulife Financial Capital Trust (the “Trust”) is a VIE and that MFC is not the primary beneficial interest holder. As a result, the Trust, which issued Cdn$1 billion of Manulife Financial Capital Securities (“MaCS”), has been deconsolidated, and the senior debentures issued to the Trust by MFC’s direct wholly-owned subsidiary, The Manufacturers Life Insurance Company (“MLI”), have been reported in liabilities for preferred shares and capital instruments in MFC’s audited comparative consolidated financial statements prepared in accordance with generally accepted accounting principles in Canada, which we refer to as “Canadian GAAP”, for the year ended December 31, 2005. This deconsolidation increased interest expense and decreased non-controlling interest by Cdn$67 million in 2005, 2004, and 2003. The outstanding MaCS continue to form part of the Tier 1 regulatory capital for MLI.
